Title: To George Washington from Frederick Hammond, 1 August 1782
From: Hammond, Frederick
To: Washington, George


                  
                     Sir
                     Nelson point Aug. 1st 1782
                  
                  I am unhappy to be obliged at this season of the Year to Ask a Dismission from the service but my domestic circumstances are such as will Not Admit of my longer seperation from them with out feeling the Most sensible sufferings, therefore I humbly request that your Excellency will be pleased to except of this as my resignation & grant me a discharge from the service. I am, Sir, with the highest Esteem & regard, Your Excellencies Most Obedt & Most humble servant 
                  
                     Fred. Hammond Ensn
                     10th Mass. Regt
                  
               